Print                                                                                                                                                                  Reset
                            Case 4:17-cv-00031-BMM Document 223 Filed 11/29/18 Page 1 of 1
                               UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
                                       TRANSCRIPT DESIGNATION AND ORDERING FORM
                                                                             Please read instructions.

 1. NAME                                                                                  2. PHONE NUMBER                             3. DATE
 Cecilia Segal                                                                            415-875-6100                                11/29/2018
 4. MAILING ADDRESS                                                                       5. E-MAIL ADDRESS                           6. CITY             7. STATE
 111 Sutter Street, 21st Floor                                                            csegal@nrdc.org                             San Francisco      CA
 8. ZIP CODE                                      9. JUDGE                                10. CASE NAME
 94104                                            Judge Brian Morris                      Northern Plains Resource Council et al v. Shannon et al
 11. U.S. DISTRICT COURT CASE NUMBER                                                      12. COURT OF APPEALS CASE NUMBER
 4:17-cv-00031-BMM
 13. ORDER FOR

     APPEAL                                              CRIMINAL                             CRIMINAL JUSTICE ACT                          BANKRUPTCY

     NON-APPEAL                                  ✔ CIVIL                                      IN FORMA PAUPERIS                             OTHER - Specify


 14. TRANSCRIPT REQUESTED - Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.


                      PORTIONS                             DATE(S)         REPORTER                        PORTIONS                       DATE(S)                 REPORTER
     Change of Plea                                                                           Closing Argument - Plaintiff

     Pre-trial Proceeding                                                                     Closing Argument - Defendant

     Voir Dire                                                                                Settlement Instructions

     Opening Statement - Plaintiff                                                            Jury Instructions

     Opening Statement - Defendant                                                            Sentencing
     Testimony - Specify Witness                                                              Other - Specify
                                                                                                                                       11/28/2018             Y. Heinze
                                                                                          Telephonic status conference
 15. ORDER
                                                                                                                      FORMAT REQUESTED
                              ORIGINAL                                   ADDITIONAL
  CATEGORY            Includes certified copy to clerk   FIRST COPY                                        Each format is billed as a separate transcript copy.
                          for records of the Court       to each party       COPIES
                                                                          to same party                      Paper                        Electronic Specify File Format

    30-Day                     $3.65/page                  $.90/ page      $.60 page                                                      ASCII               PDF
                                                                                               Full Size             A-Z word index
   (Ordinary)                                                                                                                             A-Z word index

                               $4.25/page                  $.90/page       $.60/page           Full Size             A-Z word index       ASCII               PDF
     14-Day
                                                                                                                                          A-Z word index

                              $4.85/ page                  $.90/ page      $.60/page           Full Size             A-Z word index       ASCII               PDF
     7- Day
                                                                                                                                          A-Z word index

                              $5.45/ page                 $1.05/ page      $.75/page           Full Size             A-Z word index       ASCII               PDF
     3- Day
                                                                                                                                          A-Z word index

                               $6.05/page                 $1.20/ page      $.90/page           Full Size             A-Z word index       ASCII               PDF
     DAILY                                                                                                                                                             ✔
                                  ✔                                                                                                       A-Z word index

                               $7.25/page                 $1.20/ page      $.90/page                                                      ASCII               PDF
    HOURLY                                                                                     Full Size             A-Z word index
                                                                                                                                          A-Z word index


 16. & 17. CERTIFICATE OF SERVICE, DISTRIBUTION and PAYMENT
                E-file this form with the clerk’s office, mail to opposing counsel if they are not electronic filers and serve the court reporter.
                         If payment is authorized under CJA, complete CJA 24 form through box 15 and attach to this order when e-filing.
                                    Financial arrangements must be made with the court reporter before transcript is prepared.

 I certify that this form has been served on the court reporter this date: 11/29/2018             Attorney signature:
                                                                                                                         /s/ Cecilia Segal

Revised: 4/2/18
